Exhibit 10.64




AMENDMENT TO MANAGEMENT AGREEMENT

FOR

BETTY HARLAND

WHEREAS, on October 1, 2004, Ozolutions, Inc,, a predecessor to Global Earth
Energy, Inc. (the "Company") executed a Management Agreement with Betty Harland;
and

WHEREAS, pursuant to the Management Agreement Ms. Harland was hired to be the
President add Chairman of the Company; and

WHEREAS, the Management Agreement had a term of 60 months and was due to
terminate on October 1, 2009; and

WHEREAS, the Company and Betty Harland wished to extend the term of the
Management Agreement until October 1, 2011, with such extension being effective
as of October 1, 2009;

NOW, THEREFORE, in consideration of the foregoing and good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the parties, the Management Agreement between the Company and Betty Harland is
hereby extended until October 1, 2015, with such extension being effective as of
October 1, 2011.

IN WITNESS WHEREOF, the parties have executed this Amendment to Management
Agreement for Betty Harland, to be effective as October 1, 2011, on December 5,
2011.

GLOBAL EARTH ENERGY, INC.

[ex1064001.jpg] [ex1064001.jpg]

By:

Edmund J. Gorman

CFO and Corporate Secretary

[ex1064002.jpg] [ex1064002.jpg]

BETTY HARLAND



